Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 1 of 17 PageID  #:8/148/2020 2:02 PM
                                                                        Filed:
                                                                                                                                    Clerk
                                                                                                                   Marion County, Indiana




 STATE OF INDIANA                            )           MARION COUNTY SUPERIOR COURT
                                             )           SS:
 COUNTY OF MARION                            )           CAUSE NO.: 49D1 1-2008-CT-028083

 KELLY HAUSCHILD,                                        )

                                                         )

         Plaintiff,                                      )
 -Vs-                                                    )

                                                         )




                                             W
                                                         )
 KOHL’S DEPARTMENT STORES,                   INC.,       )

                                                         )

         Defendant.                                      )




 TO:     Kohl’s Department Stores, Inc.
         c/o Registered Agent
         Corporate Creations Network, Inc.
         8520 Allison Pointe Blvd., #220
         Indianapolis,     IN 46250


         You are hereby notiﬁed that you have been sued by the persons named as                         Plaintiff and in
 the Court indicated above.


         The nature of the    suit against   you   is   stated in the     Complaint for Damages. The attached
 Complaint     states the relief   sought or the demand          made   against    you by   the Plaintiff.

         An answer 0r other appropriate response in writing t0 the Complaint must be ﬁled either
 by you or your attorney within twenty (20) days, commencing the day after you receive this
 Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
 default may be rendered against you for the relief demanded by Plaintiff.


         Your written answer must comply with and be                    in the    form prescribed by the Indiana Trial
 Rules 0f Civil Procedure and the rules 0f the           trial   Court.


         8/1   8/2020                                                   52m L,         c1      {mm} c)
 Dated                                                                       0’
                                                                                                        c)

                                                                    i erk,   Marion County                   Court—

 Martha McDermott, #1 8800-49
 GARRISON LAW FIRM, L.L.C
 9795 Crosspoint B1Vd., Suite 101
 Indianapolis, Indiana 46256
 (317) 842-8283


         The following manner 0f service 0f Summons                  is   hereby designated: Certiﬁed Mail‘
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 2 of 17 PageID   #: 5
                                                                       Filed: 9/1 0/2020 12:25 PM
                                                                                                                                         Clerk
                                                                                                                        Marion County, Indiana




 g4%:%lE    OF INDIANA                                             IN    MARION SUPERIOR COURT                   11


 COUNTY OF MARION                                                  CAUSE NO.: 49D1 1-2008-CT-28083

 KELLY HAUSCHILD,

       Plaintiff,


 V.


 KOHL'S DEPARTMENT STORES,                    INC.,


       Defendant.



                E-FILING APPEARANCE             BY ATTORNEY UNDER TRIAL RULE 3.1

           1.      The party on whose behalf this form                 is   being ﬁled     is:   Responding


       The undersigned attorney and           all   attorneys listed           0n   this   form now appear    in this case for
       the following parties:


                                  KOHL’S DEPARTMENT STORES, INC.

       2.          Attorney information for service as required by Trial Rule 5(B)(2):


                   Matthew   J.   Jankowski                              Atty. N0.    #20972-49
                   KOPKA PINKUS DOLIN PC                                 Telephone: 3 17-8 1 8-1360
                   550 Congressional B1Vd., Suite               3 10     Facsimile: 3 1 7-8 1 8- 1 390
                   Carmel, IN 46032                                      Email: mjj ankowski@kopkalaw.com


       IMPORTANT:            Each attorney speciﬁed 0n                  this appearance:



       (a)          certiﬁes that the contact information listed for him/her           on the Indiana Supreme
                    Court R011 0f Attorneys                is    current and accurate as 0f the date of this
                    Appearance;


       (b)          acknowledges that all orders, opinions, and notices from the court in this matter
                    that are served under Trial Rule 86(G) Will be sent to the attorney at the email
                    address(es) speciﬁed by the attorney 0n the R011 of Attorneys regardless of the
                    contact information listed above for the attorney; and


       (c)          understands that he/she           is        solely      responsible      for   keeping his/her R011 of
                    Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                    2(A).
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 3 of 17 PageID #: 6




             This   is   a civil tort case type as deﬁned in administrative Rule 8(B)(3)


             I   will accept service by:
             Fax at the above noted number: NO
             Email at the above noted address: YES

             This case involves child support issues:         NO
             This case involves a protection from abuse order, a workplace Violence restraining
             order, 0r a no-contact order:      NO
             This case involves a petition for involuntary commitment:          NO
             Are    there related cases:   NO
             Additional information required by local rule:         NONE

       10.   Are    there other party   members:   NO
       11.   This form has been served on             all   other parties and Certiﬁcate 0f Service   is

             attached:     YES



                                                Respectfully Submitted,


                                                KOPKA PINKUS DOLIN PC


                                                By:     /s/ Matthew J. Jankowski
                                                      Matthew J. Jankowski (#20972-49)
                                                      Attorney for Defendant
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 4 of 17 PageID #: 7




                                    CERTIFICATE OF SERVICE

        I hereby certify that 0n the 10th day 0f September, 2020, I electronically ﬁled the
 foregoing document using the Indiana E-Filing System (IEFS). I further certify that the following
 persons were served 0n the same date using the IEFS:


 Martha M. McDermott
 Garrison     Law Firm, LLC
 9795 Crosspoint B1Vd., Suite 101
             IN 46250
 Indianapolis,


                                                            /S/ Matthew J.   Jankowski



 KOPKA PINKUS DOLIN PC
 550 Congressional Blvd.
 Suite 3 10
 Carmel, IN 46032
 Tel:    (317) 818-1360
 Fax:    (317) 818-1390
 Email: MJJankowski@k0pkalaW.com
Case 1:20-cv-02424-SEB-MPB Document   1-1 Filed 09/18/20 Page 5 of 17 PageID
                           49D1 1 -2008-CT-028083                        Filed:#:  8
                                                                                3/18/2020 10:07 AM
                                                                                                                                       Clerk
                                             Marion Superior Court,   Civil Division 11                               Marion County, Indiana




 STATE OF INDIANA                                   )       MARION COUNTY                        COURT
                                                    )       SS:
 COUNTY OF MARION                                   )       CAUSE NO.:


 KELLY HAUSCHILD,                                           )

                                                            )

           Plaintiff,                                       )
 -Vs-                                                       )

                                                            )

                                                            )
 KOHL’S DEPARTMENT STORES,                          INC.,   )

                                                            )

           Defendant.                                       )




                                                        APPEARANCE
 1.        The party on whose behalf this form              is   being ﬁled   is:


           Initiating     X                         Responding                            Intervening       ;
                                                                                                                and

        the undersigned attorney and         all   attorneys listed   on   this   form now appear   in this case for the
        following parties:

      Name    of party:       Kelly Hauschild

      Address 0f party:       12948 Sinclair Place, Fishers, IN 46038

        Telephone # of party: 3 17-446-7090


 2.        Attorney information for service as required by Trial Rule 5(B)(2):


           Name:              Martha McDermott, Attorney NO.: 18800-49
                              Christopher Garrison, Attorney NO.: 83 77-49


           Address:           GARRISON LAW FIRM, L.L.C.
                              9795 Crosspoint Boulevard, Suite 101
                              Indianapolis, Indiana 46256


           Phone:             (3   1   7) 842-8283


           FAX:               (317) 841-6036


           Email address: martha@garrisonlegal.com; kellv@garrisonlegal.com

 IMPORTANT:             Each attorney speciﬁed on           this   appearance:
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 6 of 17 PageID #: 9




 (a)   certiﬁes that the contact information listed for him/her                      on the Indiana Supreme Court
       R011 of Attorneysis current and accurate as of the date 0f this Appearance;

 (b)   acknowledges that all orders, opinions, and notices from the court in this matter
       that are served under Trial Rule 86(G) will be sent t0 the attorney at the email
       address(es) speciﬁed by the attorney 0n the Roll 0f Attorneys regardless 0f the
       contact information listed above from the attorney; and
 (C)   understands that he/she              is   solely responsible for keeping his/her R011 0f Attorneys contact
       information current and accurate, see Ind. Admis. Disc. R. 2(A).


       Attorneys can review and update their Roll of Attorneys contact information on the
       Courts Portal        at http://p0rta1.c0urts.in.gov



       This   is   a   Q   case type as deﬁned in administrative Rule 8(B)(3).

       This case involves child support issues: Yes                     _        No X     .




       This case involves a protection from abuse order, a workplace Violence restraining order,

       or a n0     —   contact order.       Yes    _          N0 X      .




       This case involves a petition for involuntary commitment. Yes                          _             N0 X    ._




       There are related cases: Yes                _          No    X   .




 10.   Additional information required by local rule:



 11.   There are other party members: Yes                    _          No   X   .




 12.   This form has been served on                 all   other parties and Certiﬁcate of Service      is   attached:

       Yes_                  No X       .




                                                              [5/   MowtthoDern/wtt
                                                              Martha McDermott, #1 8800-49
                                                              GARRISON LAW FIRM,              L.L.C.
                                                              9795 Crosspoint Boulevard, Suite 101
                                                              Indianapolis, Indiana 46256
                                                              Ph.:   (3 1 7) 842-8283; Fax: (3 17) 84 1 -6036
                                                              Email: Martha@Garrisonlegal.com
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 7 of 17 PageID #: 10
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 8 of 17 PageID #: 11
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 9 of 17 PageID #: 12
                                                                         Filed: 8/18/2020 10:07 AM
Case 1:20-cv-02424-SEB-MPB Document  1-1 Filed 09/18/20 Page 10 of 17 PageID
                            49D1 1 -2008-CT-028083                             #: 13
                                                                                                                                         Clerk
                                       Marion Superior Court,        Civil Division 11                                  Marion County, Indiana




     STATE OF INDIANA                   )         MARION COUNTY                                          COURT
                                        )         SS:
     COUNTY OF MARION                   )         CAUSE NO.


     KELLY HAUSCHILD,                                       )

                                                            )

            Plaintiff,                                      )
     -Vs-                                                   )

                                                            )
     KOHL’S DEPARTMENT STORES, INC,                        )

                                                            )

            Defendant.                                      )




                                      COMPLAINT FOR DAMAGES

            Comes now Plaintiff, Kelly Hauschild, by counsel, Martha McDermott, and                               for her


     Complaint for Damages against the Defendant, Kohl’s Department Stores,                            Inc., alleges   and

     asserts as follows:


             1.   At   all   times relevant t0 this Complaint for Damages, Kelly Hauschild, was a


                  resident 0f the   County 0f Hamilton,              State 0f Indiana.


            2.    At   all   times relevant t0 this Complaint, the Defendant Kohl’s Department


                  Stores, Inc.   was a business    entity doing business             and operating     in the   County 0f

                  Marion, State 0f Indiana.


             3.   On 0r about January 25,       2019,   Plaintiff,         Kelly Hauschild, was a legal patron of

                  Kohl’s Department Store, located              at    8141 E. 96th       Street, Indianapolis,    Indiana


                  46256.


            4.    On 0r about January 25, 2019, the Defendant owned,                       operated,   managed and/or

                  maintained 0r had a duty t0 own, operate, manage and/or maintain, both


                  individually and     by and/or through             its   agents, servants and/or employees, the


                  premises located     at   8141 E. 96th   Street, Indianapolis,            Indiana 46256.
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 11 of 17 PageID #: 14




               5.   On   0r about January 25, 2019, Kelly Hauschild              was walking from   the parking


                    lot t0 the   entrance 0f Kohl’s Department Stores, Inc. and slipped 0n a patch 0f


                    ice, falling into   and over the curb      in front   0f the store and suffering a broken


                    arm.


               6.   Kohl’s Department Stores,         Inc.   had a duty     t0   maintain the aforementioned


                    premises, including said sidewalks and parking                 lots,   in a reasonably safe


                    condition for persons lawfully 0n said premises, t0 include the Plaintiff herein.


               7.   The Defendant       failed t0   keep   their   premises safe for their patrons, including


                    Kelly Hauschild.


               8.   As a direct and proximate result 0fthe negligence 0f the Defendant, the Plaintiff

                    suffered bodily injury, economic injury, pain and suffering, and mental and


                    emotional upset.


               WHEREFORE, Plaintiff prays that the Court enter judgment against the Defendant

     for   compensatory damages, for consequential damages, for the cost 0f this action, and for

     all   other relief, just and proper in the premises.


                                                                       Respectfully submitted,


                                                                       GARRISON LAW FIRM, LLC


                                                                       /y/  MmthouMowawtt
                                                                       Martha McDermott, # 1 8800-49
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 12 of 17 PageID #: 15




                                 REQUEST FOR TRIAL BY JURY

             Comes now Plaintiff, by   counsel, and hereby requests   trial   by a jury.



                                                          GARRISON LAW FIRM, LLC

                                                          /5//   Martha MoDeVn/wtt
                                                          Martha McDermott, # 1 8800-49




     GARRISON LAWFIRM
     9795 Crosspoint Blvd.
     Ste. 101
     Indianapolis,   IN 46256
     Telephone: (317) 842-8283
     Facsimile: (3 1 7) 84 1 -6036
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 13 of 17 PageID
                                                                        Filed:#: 16 11:57 AM
                                                                              8/26/2020
                                                                                                                                                                                                Clerk
                                                                                                                                                                               Marion County, Indiana
                                                                                       and                                          A. Signat re
                                           Complete items                      1. 2,          3.
                                      E    Print       Your       name and address on the     reverse                               M/U
                                                                                                                                     UJW/L (”/
                                                                                                                                                                                                    >




                                                                                                                                                                                                    W      gem
                                           so that       we         can return the card to you.
                                                                                                                                    B    ““9”“ by (P’m’ed Name)
                                                                                                                                                                                   f                U     Addresse
                          -




                              '
                                      I    Attach thi's card to the back of the mairpiece,
                                                                                                                                                                                           059m of Delive:
                                           or on the front if space permits
                                                                                                                                                                                             4;](LL
                                           Aﬂlcle Addressed to'
                                      1                                                                                             D.    ls   delivery address different from item 1‘?                 U Yes
                                                                               mayWSWEQAG
                                                                        I




                                                                                                                                               YES   enter delivery address below:
                                               pwxos
                                                                                                                                          If
                                                                                                                                                                                                        u No


                                                       352g ﬁiﬁm                                         wk 3‘
                                                         Hwamyc‘xisa
                                                                                                         L&WWW
                                                                  2:                                                          3.     Service Type                                  a prmty Man Expresw
                                                                  ‘7"
                                                                                                                               D Adult Signatum                                    D Registered Mail“
                                               N   i lllli‘   I
                                                                                                                               El       dult Signature Restricted Delivery         n 3319mm“ Ma“ nesmc
                                                   9590 9402 3759 8032 2929 72                                                 DCertiﬁed Maii®                                             e wary
                                                                                                                                 certiﬁed Mail Restricted Delively      ﬂ Return Receiptfor
                                           ~
                                                                                                                               D Collect on Delivery
                                      2. Article       Number               (Transfer from
                                                                                                     .

                                                                                                 serwce label)                              Plel'wery Hesmc 9 d D e New
                                                                                                                                                                 i      U giemalzilgiggnﬁmaﬂm
                                                                                                                                                                           IQ"
                                                                                                                                                                           I

                              -                                                                                                E Ef'Egma                                  Sigmture conﬁrmation
                                               701.3                    aasn mum} D723                           5MB                           a
                                                                                                                                               ggggnnesmcredoenvew                   Restricted Delivery


                                  E


                                      PS Form 3811                          July 201 5       PSN 7530~02-000—9053                                                                Domestic Return Receip




                                                   l   "m m                              i

                                                                                                     Hm
                                                                                                             Hf!“                       ”H”
                                               95cm               WEE            3753 BEBE                 E'ﬁE‘l   ?E

                                          United states                                      °
                                                                                                 Sender: Please     print   your    name         address. and ZIP+4®jn this box'
                                          Pasta! Sawiﬁe                                                                                                                                I




                                                                                                            GARRISON LAW
                                                                                                                         FIRM, LLC
                                                                                                              9795     Crosspoint Blvd.
                                                                                                                        SUlte 1 01
                                                                                                                 Indianapoli s IN
                                                   AUG 25                       2020                                               46256

                                                                                                                                    WE». MM
                                                                                                                    4m
                                                                                                   QO‘V‘W‘       SUM“                    Ms                               41>


                                      ""
                                                         A                              ?'I"J'3m*r'i§:-*i*=*§;m§iz’£                "W;" ”            ’ié-H‘FI       .'
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 14 of 17 PageID   #: 17
                                                                        Filed: 9/1 0/2020 12:25 PM
                                                                                                                                     Clerk
                                                                                                                    Marion County, Indiana




  g4%:%2E    OF INDIANA                                       IN   MARION SUPERIOR COURT                   11


  COUNTY OF MARION                                            CAUSE NO.: 49D1 1-2008-CT-28083

  KELLY HAUSCHILD,

            Plaintiff,


  V.


  KOHL'S DEPARTMENT STORES,                      INC.,


            Defendant.


             DEFENDANT’S NOTICE OF AUTOMATIC ENLARGEMENT OF TIME

            Defendant, Kohl’s Department Stores,          Inc.,    by   counsel,   Matthew   J.    Jankowski of Kopka

  Pinkus Dolin PC, respectfully moves the Court for an automatic enlargement of time t0 respond


  t0 Plaintiff’s Complaint, pursuant t0 Ind. Trial            Rule 6(B)(1) and Marion Circuit and Superior


  Courts Civil Rule 203(D), and        states:



            1.      That n0 prior extensions have been requested.


            2.      On    information and belief, Defendant was notiﬁed 0f Plaintiff’s claim 0n August


  21, 2020, and     its   responsive pleading would be due 0n September 13, 2020, Which has not yet


  passed.


            3.      The date    t0   which   said extension 0f time       would automatically extend         is   October


  13, 2020.


            4.      That such extension of time          is   necessary for Defendant’s attorney to properly


  investigate the allegations in the Plaintiff’s Complaint in order t0 adequately respond to the


  Plaintiff s Complaint.


            WHEREFORE,         Defendant, Kohl’s Department Stores,            Inc.,   by counsel, ﬁles    its   Notice 0f


  Automatic Enlargement 0f Time 0f 30 days, up t0 and including October                      13,   2020.
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 15 of 17 PageID #: 18




                                                   Respectfully Submitted,


                                                   KOPKA PINKUS DOLIN PC


                                                   By:     /s/ Matthew J. Jankowski
                                                         Matthew J. Jankowski (#20972-49)
                                                         Attorney for Defendant




                                     CERTIFICATE OF SERVICE

         I     hereby certify that on the   10th
                                            day 0f September, 2020, I electronically ﬁled the
  foregoing document using the Indiana E-Filing System (IEFS). I further certify that the following
  persons were served on the same date using the IEFS:


  Martha M. McDermott
  Garrison     Law Firm, LLC
  9795 Crosspoint Blvd., Suite 101
              IN 46250
  Indianapolis,


                                                                  /S/ Matthew J.   Jankowski



  KOPKA PINKUS DOLIN PC
  550 Congressional Blvd.
  Suite 3 10
  Carmel, IN 46032
  Tel:    (317) 818-1360
  Fax:   (317) 818-1390
  Email: MJJankowski@kopkalaW.com
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 16 of 17 PageID
                                                                        Filed:#:  19 11 :57 AM
                                                                               8/26/2020
                                                                                                                            Clerk
                                                                                                           Marion County, Indiana




     STATE OF INDIANA                    )         MARION COUNTY SUPERIOR COURT
                                         )         SS:
     COUNTY OF MARION                    )         CAUSE NO. 49D1 1-2008-CT—028083


     KELLY HAUSCHILD,                                       )

                                                            )

            Plaintiff,                                      )
     -Vs-
                                                            )

                                                            )
     KOHL’S DEPARTMENT STORES, INC,                         )

                                                            )

            Defendant.                                      )




                                             NOTICE OF SERVICE
            Comes now the       Plaintiff,   by   counsel, and hereby provides notice of the service of

     the Complaint for     Damages, Summons and Appearance 0n Defendant, Kohl’s

     Department Stores,     Inc.,   Via First Class U.S. Certiﬁed Mail.      The Certiﬁed Mail Return

     Receipt was received back in our ofﬁce 0n August 25, 2020, and was signed for by a

     representative (signature illegible) of Corporate Creations Network, Inc.          0n August 21,

     2020, which   is   the Indiana Registered      Agent   for Kohl’s   Department Stores,   Inc.   See

     attached Exhibit A.




                                                                   Respectfully submitted,


                                                                   GARRISON LAW FIRM, LLC

                                                                   /s/MMﬂva. MoDermott
                                                                   Martha M. McDermott, #1 8800-49
                                                                   GARRISON LAW FIRM,            L.L.C.
                                                                   9795 Crosspoint B1Vd., Ste. 101
                                                                   Indianapolis,  IN 46250
                                                                   Phone: (3 17) 842-8283
                                                                   Fax: (3 1 17) 842-8283
                                                                   Email: Martha@garrisonlegal.com
Case 1:20-cv-02424-SEB-MPB Document 1-1 Filed 09/18/20 Page 17 of 17 PageID #: 20




                                   CERTIFICATE OF SERVICE

            This is to certify that a copy of the foregoing has been served upon   all   parties
     below by the Indiana E-Filing System this 26th day 0f August, 2020.

     Kohl’s Department Stores, Inc.
     c/o Registered   Agent
     Corporation Creations Network, Inc.
     8520 Allison Point Blvd.,   Ste.   220
     Indianapolis,IN 46250

                                                          GARRISON LAW FIRM, LLC


                                                          /s/MMﬂqu. Mo’Dermott
                                                          Martha M. McDermott, #1 8800-49
                                                          GARRISON LAW FIRM,              L.L.C.
                                                          9795 Crosspoint B1Vd., Ste. 101
                                                          Indianapolis, IN 46250
                                                          Phone: (3 17) 842-8283
                                                          Fax: (3 1 17) 842-8283
                                                          Email: Martha@garrisonlegal.com
                                                                 kellv@garrisonlegal.com
